Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.:



SECURITIES AND EXCHANGE COMMISSION,

                                    Plaintiff,

                         v.

BRIAN FETTNER,

                                     Defendant,
LISELOTTE SANDBERG and
KATHY M. MICALI,

                              Relief Defendants.



                                         COMPLAINT

       Plaintiff United States Securities and Exchange Commission("Commission") alleges as

follows:

                                          SUMMARY

        1.     This action involves unlawful trading in the securities of G&K Services, Inc.

("G&K")prior to an August 16, 2016 announcement that Cintas Corporation ("Cintas") had

reached an agreement with G&K to purchase all of G&K's outstanding common stock for a

substantial premium over the stock's then publicly-traded price. While the business combination

was being negotiated, and before it had been publicly announced, Brian Fettner ("Fettner" or

"Defendant"), based on material, nonpublic information that he had obtained in breach of a duty

of trust and confidence to a life-long friend, purchased G&K stock in a brokerage account of his

ex-wife, Relief Defendant Liselotte Sandberg, and in a brokerage account of a former girlfriend,
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 8




Relief Defendant Kathy M. Micali (collectively "Relief Defendants"). Fettner, based on the

material, nonpublic information that he had obtained in breach of a duty oftrust and confidence

to a life-long friend, also persuaded others to purchase shares of G&K common stock.

       2.      By engaging in the conduct described above, Feltner violated Section 10(b)ofthe

Securities Exchange Act of 1934("Exchange Act")[15 U.S.C. § 78j(b)] and Rule lOb-5

promulgated thereunder [17 C.F.R. § 240.1Ob-5], and unless enjoined will continue to engage in

transactions, acts, practices, and courses of business similar to those alleged in this complaint.

       3.      The Commission seeks a final judgment enjoining Feltner from future violations

ofthese same provisions oflaw; ordering Feltner to pay a civil monetary penalty; and ordering

each ofthe Relief Defendants to disgorge the illicit gains she individually received, together with

prejudgment interest thereon.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action pursuant to Sections 21(d), 21(e),

21A(a)(1), and 27 ofthe Exchange Act[15 U.S.C. §§ 78u(d), 78u(e), 78u-1(a)(1), and 78aa].

       5.      Feltner made use ofthe means and instrumentalities ofinterstate commerce or of

the mails, or of a facility of a national securities exchange,in connection with the transactions,

acts, practices, and courses of business alleged herein. Venue is proper in this District pursuant

to Section 27(a) ofthe Exchange Act[15 U.S.C. § 78aa(a)], because certain ofthe acts or

transactions constituting the violations of the federal securities laws alleged herein occurred

within the Southern District of Florida, including that Feltner placed a purchase order for G&K

common stock while he was in Boca Raton, Florida.

                                           DEFENDANT

        6.      Defendant Brian Feltner, age 51, is a United States citizen who resides in



                                                  2
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 8




Henderson, Nevada.

                                    RELIEF DEFENDANTS

       7.      Relief Defendant Liselotte Sandberg, age 50,resides in Boca Raton, Florida. She

is the ex-wife of Defendant Feltner. Fenner purchased G&K stock in Sandberg's brokerage

account.

       8.      Relief Defendant Kathy M. Micali, age 41,resides in Henderson, Nevada. She is

a former girlfriend of Defendant Feltner. Feltner purchased G&K stock in Micali's brokerage

account.

                                     RELATED ENTITIES

       9.      G&K was a Minnesota corporation, headquartered in Minnetonka, Minnesota. It

provided branded identity uniforms and facility products and services for rent and purchase.

During the relevant time, G&K's common stock was registered with the Commission pursuant to

Section 12(b)ofthe Exchange Act[15 U.S.C. § 78l(b)] and was listed on the Global Select

Market of The NASDAQ Stock Market LLC under the symbol "GK." G&K was acquired by

Cintas, and is now G&K Services, LLC,a wholly-owned subsidiary ofthat corporation. The

business combination was completed on March 21, 2017.

        10.    Cintas is a Washington corporation with its headquarters in Cincinnati, Ohio. It

provides businesses with such products and services as uniforms, floor care, restroom supplies,

first aid and safety products, fire extinguishers and testing, and safety and compliance training.

Cintas' common stock is registered with the Commission pursuant to Section 12(b)ofthe

Exchange Act[15 U.S.C. § 78l(b)] and is listed on the Global Select Market of The NASDAQ

Stock Market, LLC under the symbol"CTAS."
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 8




                                 FACTUAL ALLEGATIONS

        1 1.   Officers of Cintas approached G&K in December 2015 about a possible business

combination. Talks broke off in January 2016, but resumed in May 2016 when Cintas submitted

a revised offer to G&K.

        12.    The Senior Vice President, Secretary, and General Counsel of Cintas (the

"General Counsel") was one of only a few Cintas senior officers that were aware of and

participated in the negotiations with G&K during this time.

        13.    In mid-June 2016, G&K provided the General Counsel with a draft nondisclosure

and standstill agreement for his review. The General Counsel took home a folder that included

that document and a few other merger-related documents. The folder was labeled with the code

name for the prospective merger and was kept on the desk in the General Counsel's home in a

room that served as the General Counsel's home office and den. On Monday, June 20, 2016, the

General Counsel executed the nondisclosure agreement on behalf of Cintas.

        14.    Fettner was along-time friend ofthe General Counsel. They attended middle

school and high school together and remained close friends thereafter. They have stayed in each

other's homes multiple times over the years. Whenever Feltner visited Cincinnati, he stayed at

the General Counsel's home, even if Feltner was in town to visit his parents.

        15.    On Tuesday, June 14, 2016, Fettner came to Cincinnati to play in a charity golf

tournament with the General Counsel. Fettner stayed at the General Counsel's home, and the

two played several rounds of golf over the next four days.

        16.    Early on the morning of June 15, Fettner went into the General Counsel's den to

change into his golf shoes. While there, Fettner saw the folder with the merger documents on the

desk and read at least some ofthe draft nondisclosure agreement between Cintas and G&K.



                                                4
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 8




          17.   Fettner said nothing to his friend about having seen the merger documents in his

house, and the two left for the golf course.

          18.   Later that day, on the basis of what he had learned from the merger documents,

Fettner used a mobile device to purchase 4,000 shares of G&K common stock in a brokerage

account of his ex-wife (Sandberg). The shares had an aggregate cost ofjust over $300,000. The

next day, Fettner spent $160,000 to purchase another 1,500 shares of G&K in her account.

          19.   The charity golf tournament ended on Saturday June 19. The next morning

Fettner flew to Las Vegas and later that day spent $235,000 to purchase yet another 3,100 shares

of G&K in his ex-wife's account. On June 21, Feltner spent an additional $52,000 to purchase

another 700 shares of G&K in her account.

       20.      Fettner was not designated as having authority to trade in his ex-wife's account,

but in reality he was the only one who ever traded in the account. She allowed Fettner to make

all the trading decisions and to execute the trades in her account.

       21.      Feltner regularly had lunch with a girlfriend when he was home in Henderson,

Nevada. On Monday June 27, 2016,the girlfriend purchased 300 shares of G&K common stock

at an aggregate cost of $21,855. The girlfriend purchased the shares because Fettner persuaded

her to do so. Feltner had a history of providing financial advice to the girlfriend, and she had an

understanding with Fettner that he would reimburse her if she lost money because of his trading

advice.

          22.   On June 29, 2016, Fettner's father purchased 2,000 shares of G&K common stock

at an aggregate cost of approximately $149,000. His father purchased the shares because Fettner

persuaded his father to make the purchase.

          23.   On July 22, Fettner purchased 200 shares of G&K common stock in a brokerage
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 8




account of a former girlfriend (Micali), at an aggregate cost of $16,000. As with his ex-wife's

account, Feltner was not designated as having authority to trade in his former girlfriend's

account, but he is the only one who traded in it. The former girlfriend also had the understanding

that Fettner would reimburse her if she lost money on a trade in her account based on his trading.

         24.   On July 25, 2016, Feltner purchased an additional 300 shares of G&K common

stock in his ex-wife's account, at an aggregate cost of $24,300.

         25.   Fettner did not purchase G&K stock in any account of his own. He did not

receive proceeds from any of the G&K trades he placed or from any ofthe G&K trades he

persuaded others to place. Feltner did not inform the General Counsel about any of the G&K

stock purchases that he made, or that he persuaded others to make.

         26.   On August 16, 2016, prior to the opening of U.S. financial markets, G&K and

Cintas announced that the companies had entered into an Agreement and Plan of Merger,

pursuant to which Cintas would acquire G&K for $97.50 in cash per share of G&K common

stock.

         27.   On the day of the announcement, G&K common stock closed at $96.70 per share,

up approximately 17.7% from a closing price of $82.30 the previous day.

         28.   The aggregate amount of illicit profits from unlawful trades that Feltner placed, or

persuaded others to place, was at least $250,000.

                                     CLAIM FOR RELIEF

         29.   Paragraphs 1 through 28 are re-alleged and incorporated by reference herein.

         30.   Fettner, knowingly or recklessly, by use and means or instrumentalities of

interstate commerce or ofthe mails or a facility of a national securities exchange, in connection

with the purchase or sale of G&K securities, directly or indirectly, employed devices, schemes,
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 7 of 8




or artifices to defraud, and engaged in acts, practices, or courses of business which would operate

as a fraud or deceit upon a person by purchasing and persuading others to purchase G&K

securities while in possession of material, nonpublic information that he surreptitiously obtained

by examining confidential transaction documents while a trusted guest in the General Counsel's

home,in breach of his duty of trust and confidence to his long-time friend.

       31.       By reason of the foregoing, Feltner violated Section 10(b) of the Exchange Act

[15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5].

       32.       Fettner's ex-wife received profits from the illicit G&K trades that Fenner placed

in her brokerage account. Fettner's ex-wife has no legitimate claim to those profits.

       33.       Fettner's former girlfriend received profits from the illicit G&K trades that

Fenner placed in her brokerage account. Fettner's former girlfriend has no legitimate claim to

those profits.

                                      RELIEF REQUESTED

        WHEREFORE,the Commission respectfully requests that this Court enter a Final

Judgment:

       A. permanently restraining and enjoining Fenner from, directly or indirectly, engaging in

             conduct in violation of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and

             Exchange Act Rule lOb-5 [17 C.F.R. § 240.1Ob-5];

       B. ordering Fenner to pay a civil penalty pursuant to Section 21A of the Exchange Act

           [15 U.S.C. § 78u-1];

       C. ordering Relief Defendant Sandberg and Relief Defendant Micali to each disgorge the

             profits she individually received from Fettner's illicit conduct, together with

             prejudgment interest thereon; and
Case 9:19-cv-80613-RLR Document 1 Entered on FLSD Docket 05/07/2019 Page 8 of 8




      D. granting such other and further relief as the Court may deem just, equitable, and

         necessary.



                                             Respectfully Submitted.



May 7, 2019                            By:                     y

                                             Christopher G. Margand
                                             Senior Counsel
                                             Special Bar No. A5502526
                                             Direct Dial:(202)551-4556
                                                         an
                                             E-mail mar~dc(a~sec. ~ov

                                             David Frohlich
                                             Assistant Director
                                             D.C. Bar No. 425928
                                             Direct Dial:(202)551-4963
                                             E-mail: frohlichd(a~sec.gov

                                             Attorneys for Plaintiff
                                             U.S. Securities and Exchange Commission
                                             100 F Street, N.E.
                                             Washington, DC 20549
                                             Telephone:(202)551-6000
                                             Facsimile: (202)772-9286
